m-w
                                  ELECTRONIC RECORD




COA #       05-13-01208-CR                        OFFENSE:        29.03


            Derrick Arnold v. The State of
STYLE:      Texas                                 COUNTY:         Dallas

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    Criminal District Court No. 2


DATE: 10/17/2014                    Publish: NO   TC CASE #:      F-1263918-l




                          IN THE COURT OF CRIMINAL APPEALS


STYLE:     Derrick Arnold v. The State of Texas        CCA#:           )SI3-/¥
          APPBLlAMT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                       JUDGE:

DATE: _       p^/^t/^p/s                               SIGNED:                            PC:_

JUDGE:           fjA.                                  PUBLISH:                           DNP:




                                                                                           MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                                ELECTRONIC RECORD